Exhibit 10.1

AMENDMENT NO. 1 TO WARRANT

This Amendment No. 1 (this “Amendment), dated October 28, 2009, is to that
Warrant dated April 15, 2008 (the “Warrant”) issued by AmeriCredit Corp., a
Texas corporation (the “Company”) to Deutsche Bank Securities Inc., a Delaware
corporation (the “Recipient”), pursuant to that certain Forward Purchase
Commitment Agreement, dated as of April 15, 2008 (the “Note Agreement”), by and
between the Company and the Recipient.

Whereas, the parties desire to amend the Warrant to provide further protection
to the Recipient from possible dilution;

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, and intending to be legally bound hereby, the Company
and the Recipient agree as follows.

1. Amendment of Section 3.6 of the Warrant. Section 3.6 of the Warrant is hereby
deleted in its entirety and the following provisions are substituted in lieu
thereof:

“3.6 Limitations on Settlement by the Company. (a) Notwithstanding anything
herein to the contrary, except as provided in sub-section (b) hereof, in no
event shall the Company be required to deliver Warrant Shares in connection with
the exercise of this Warrant in excess of 15,000,000 shares of Common Stock (the
“Capped Number”). The Company represents and warrants that the Capped Number is
equal to or less than the sum of (x) the number of authorized but unissued
shares of Common Stock and (y) the number of treasury shares, in each case, of
the Company that are not reserved for future issuance in connection with
transactions in the shares of the capital stock of the Company (other than this
Warrant) on the date of this Agreement (such shares, the “Available Shares”). In
the event the Company shall not have delivered the full number of Warrant
Shares, up to the Capped Number, otherwise deliverable as a result of the
Company not having sufficient authorized but unissued shares of capital stock
available at the time or times that this Warrant is exercised (the resulting
deficit, the “Deficit Shares”), the Company shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Warrant Shares when, and to the extent,
that (i) shares of capital stock are repurchased, acquired or otherwise received
by the Company or any of its subsidiaries after the date of exercise of this
Warrant (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued shares of capital stock reserved
for issuance in respect of other transactions become no longer so reserved and
(iii) the Company additionally authorizes any unissued shares of capital stock.
The Company shall immediately notify Holder of the occurrence of any of the
foregoing events (including the number of shares of capital stock subject to
clause (i), (ii) or (iii) and the corresponding number of shares of capital
stock to be delivered) and promptly deliver such Warrant Shares thereafter. The
Company shall not take any action to decrease the number of Available Shares
below the Capped Number.

 

1



--------------------------------------------------------------------------------

(b) If the Company amends its Articles of Incorporation to increase the number
of authorized shares of Common Stock above 350,000,000, to the extent additional
shares of Common Stock are available the Company will use its best efforts to
increase the Capped Number effective contemporaneously with the increase in the
number of authorized shares of Common Stock to a number of shares of Common
Stock equal to 4.2857% of the total number of authorized shares of Common
Stock,. The Company shall promptly notify Holder of (i) any approval of the
Board of Directors of the Company proposing that shareholders approve an
amendment to the Company’s Articles of Incorporation to increase the number of
authorized shares of Common Stock above 350,000,000 shares, (ii) the date, place
and time set for the Company’s shareholders to vote on any such amendment, and
(iii) the results of the shareholder vote. In the event that the Capped Number
is increased as provided hereinabove, the other provisions of Section 3.6(a)
shall remain in full force and effect except for the number of shares
constituting the Capped Number.”

2. Amendment of Section 4.1 of the Warrant. Section 4.1 of the Warrant is hereby
deleted in its entirety and the following provisions are substituted in lieu
thereof:

“4.1 Mergers or Consolidations. If at any time after the date hereof, there
shall be a capital reorganization (other than a combination or subdivision of
Common Stock otherwise provided for herein) resulting in a reclassification to
or change in the securities issuable upon exercise of this Warrant (a
“Reorganization”), or a merger or consolidation of the Company with another
corporation, partnership, limited liability company, or business organization (a
“Person” or the “Persons”) (other than a merger with another Person in which the
Company is a continuing corporation and which does not result in any
reclassification or change in the securities issuable upon exercise of this
Warrant or a merger effected exclusively for the purpose of changing the
domicile of the Company) (a “Merger”), or a merger or consolidation of the
Company with another Person in which the Company is a continuing corporation and
which does not result in any reclassification or change in the securities
issuable upon exercise of this Warrant but results in the outstanding shares of
Common Stock of the Company (other than shares of Common Stock owned or
controlled by the other Person) immediately prior to such event collectively
representing less than 50% of the outstanding shares of Common Stock of the
Company immediately following such event (a “Reverse Merger”), or a third party
tender offer where 100% of the outstanding shares of Common Stock of the Company
are purchased (a “Tender Offer”) then, as a part of such Reorganization, Merger,
Reverse Merger or Tender Offer, lawful provision and adjustment shall be made so
that the Holder shall thereafter be entitled to receive, upon exercise of this
Warrant, the number of shares of stock or any other equity or debt securities or
property to which the Holder would have been entitled upon consummation of the
Reorganization, Merger, Reverse Merger or Tender Offer if such Holder had
exercised this Warrant immediately prior to such Reorganization, Merger,

 

2



--------------------------------------------------------------------------------

Reverse Merger or Tender Offer. In any such case, appropriate adjustment shall
be made in the application of the provisions of this Warrant with respect to the
rights and interests of the Holder after the Reorganization, Merger, Reverse
Merger or Tender Offer to the end that the provisions of this Warrant (including
adjustment of the Exercise Price then in effect and the number of Warrant
Shares) shall be applicable after that event, as near as reasonably may be, in
relation to any shares of stock, securities, property or other assets thereafter
deliverable upon exercise of this Warrant. The provisions of this Section 4.1
shall similarly apply to successive Reorganizations, Mergers, Reverse Mergers
and/or Tender Offers. The Company will not effect any Reorganization, Merger,
Reverse Merger or Tender Offer unless prior to the consummation thereof each
corporation or entity (other than the Company) which may be required to deliver
any securities or other property upon the exercise of the Warrant as provided
herein shall assume in a written agreement the obligation to deliver to the
Holder such securities or other property as (in accordance with the foregoing
provisions) the Holder may be entitled to receive and agreeing and confirming
that this Warrant shall continue in full force and effect, enforceable against
the Company and such corporation or entity in accordance with the terms thereof
and hereof. The foregoing provisions of this Section 4.1 shall similarly apply
to successive Reorganizations, Mergers, Reverse Mergers and/or Tender Offers.”

3. Amendment of Section 4.6 of the Warrant. Subsection (b)(v) of Section 4.6 of
the Warrant is hereby deleted in its entirety and the following provisions are
substituted in lieu thereof:

“(v) a Merger, Reorganization, Reverse Merger or Tender Offer,”

4. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Warrant shall remain in full force and effect.
After this Amendment becomes effective, all references in the Warrant to “this
Warrant”, “hereof”, “herein” or words of similar effect referring to the Warrant
shall be deemed to be references to the Warrant as amended by this Amendment.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Warrant other than as expressly set forth
herein.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

 

3



--------------------------------------------------------------------------------

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Warrant or any provision hereof or thereof.

Executed effective as the first date shown above.

 

AmeriCredit Corp.     Deutsche Bank Securities Inc. By:  

 

    By:  

 

Chris A. Choate, Executive Vice President     Name   Chief Financial Officer and
Treasurer     Title         By:  

 

      Name         Title  

 

4